Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-8 (Group I) in the reply filed on 10/29/2021 is acknowledged. The traversal is on the ground(s) that there is not a serious examination or search burden because the method claims include all of the limitations of the apparatus claim. This is not found persuasive because restriction between process of making and product made (Group I vs. Group III) requires only that either the process as claimed can be used to make another and materially different product or that the product as claimed can be made by another and materially different process and restriction between a product and process of use (Group I and Group II) requires only that either the product can be used in a materially different process, or the process can be practiced with a materially different product. In terms of Group I vs. Group III, the process of making the device does not specifically require a drug delivery lumen; thereby creating a device not used for drug delivery into the target treatment site. In the instant case of Group I vs. Group II, the product can be used in a materially different process, such as the product as claimed, structurally, can be used to dilate any vessel or lumen in the body besides a blood vessel to treat an intravascular lesion.  As noted in the restriction requirement mailed 06/29/2021, there would be a serious search or examination burden if restriction were not required because of the different fields of search for each group including different classification searches (group I – A61M 25/10; group II – A61M 25/104; group III - A61M 2025/1075). Additionally, the three groups require the use of different search terms (“method”, “delivering”, “injecting”, “aspirating”) not required for the product claims or (“constructing”, “selecting”, “applying” ) not required for the product or the method of use claims, and the examination burden is not limited to exclusively a prior art search but also that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple 
The requirement is still deemed proper and is therefore made FINAL.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 6 under 102(a)(1) as being anticipated by Kokish et al. (US 6485500) [hereinafter Kokish], Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kokish et al. (US 6485500) [hereinafter Kokish] in view of Bei et al. (US 7776080) [hereinafter Bei], and Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kokish et al. (US 6485500) [hereinafter Kokish] in view of Guo et al. (US 20170007265) [hereinafter Guo] have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “surrounding the self-expandable stent positioned to” in line 12 which should read “surrounding the self-expandable stent and positioned to”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al. (US 20020016564) [hereinafter Courtney] in view of Tsugita et al. (US 5910154) [hereinafter Tsugita].
Regarding claim 1, Courtney discloses an embolization protection system (100) (Fig. 1A) comprising:
a balloon guide catheter (outer catheter (102)) (Fig. 1A and 3D) comprising:
distal end (106),
a proximal end (near proximal adaptor (108) (Fig. 1A),
a balloon (occluder balloon (114))  positioned approximate the distal end  (Fig. 3D),
 an inflation lumen (162) in communication with the balloon (Fig. 11; para. 0041), 
a drug delivery lumen (166) including rinse nozzle (150) (Fig. 3D); and
a device delivery lumen (168) (Fig. 3D) (para. 0043); and
a delivery tube (130) (Fig. 3D) which includes treatment devices such as angioplasty balloons and stents (para. 0038 and 0014) sized to be positioned within the device delivery lumen (168) (Fig. 3D) of the balloon guide catheter (102) (Fig. 3D).
 While Courtney does disclose a treatment device such as a stent, Courtney does not explicitly disclose the delivery device including a delivery tube has an expandable occluding element thereon, a stent surrounding the delivery tube and a sheath positioned simultaneously over the stent and the occluding element.
Tsugita in the same field of endeavor teaches a treatment device (Fig. 18) that is a self-expandable stent (223) (Fig. 18) with a delivery device which includes a delivery tube (225) with a self-expandable occluding element (224) thereon, and a restraining sheath (222) (Fig. 18) positioned simultaneously over the stent (223) and the occluding element (224) (Fig. 18; col. 16 lines 54-61) for the purpose of restraining the stent and the occluding element in a compressed condition until the treatment device reaches the target site (col. 3 lines 40-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the treatment device taught by Tsugita in place of the treatment device of Courtney for the purpose of delivering a stent to the treatment area, particularly since Courtney contemplates various treatment procedures (para 0014) and therefore different treatment devices. The substitution of one known element for another would have yielded predictable results, namely a way of treating a lesion in a blood vessel. 
Regarding claim 2, Modified Courtney discloses wherein the stent (223) (Fig. 18 of Tsugita) is positioned in a proximal direction in relation to the expandable occluding element (224) (Fig. 18 of Tsugita).
Regarding claim 3, Modified Courtney discloses wherein the stent (223) (Fig. 18 of Tsugita) is self-expandable (col. 16 lines 51-54 of Tsugita), wherein the sheath (22) (Fig. 18 of Tsugita) is positioned to inhibit the stent from expanding (col. 3 lines 40-49 of Tsugita), and wherein the sheath is movable to allow the stent to expand (Figs. 18A-B; col 16 lines 54-61 of Tsugita).
Regarding claim 4, Courtney discloses an embolization protection system (100) (Fig. 1A) comprising:
a balloon guide catheter (outer catheter (102)) (Fig. 1A and 3D) comprising:
distal end (106),
a proximal end (near proximal adaptor (108) (Fig. 1A),
a balloon (occluder balloon (114)) positioned approximate the distal end (Fig. 3D),
 an inflation lumen (162) in communication with the balloon (Fig. 11; para. 0041), 
a drug delivery lumen (166) including rinse nozzle (150) (Fig. 3D); and
a device delivery lumen (168) (Fig. 3D) (para. 0043); and
a delivery tube (130) (Fig. 3D) which includes treatment devices such as angioplasty balloons and stents (para. 0038 and 0014) sized to be positioned within the device delivery lumen (168) (Fig. 3D) of the balloon guide catheter (102) (Fig. 3D).
While Courtney does disclose a treatment device such as a stent, Courtney does not explicitly disclose the delivery device including a delivery tube having a self-expandable occluding element thereon, a self-expandable stent surrounding the delivery tube and a sheath surrounding the self-expandable stent positioned to simultaneously inhibit the self-expandable stent and self-expandable occluding element from expanding; wherein the sheath is movable to allow the self-expandable stent and self-expandable occluding element to expand.
Tsugita in the same field of endeavor teaches a treatment device (Fig. 18) that is a self-expandable stent (223) (Fig. 18) with a delivery device which includes a delivery tube (225) with a self-expandable occluding element (224) thereon, and a restraining sheath (222) (Fig. 18) positioned simultaneously over the stent (223) and the occluding element (224) (Fig. 18; col. 16 lines 54-61) and wherein the sheath is movable to allow the stent to expand (Figs. 18A-B; col 16 lines 54-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the treatment device taught by Tsugita in place of the treatment device of Courtney for the purpose of delivering a stent to the treatment area, particularly since Courtney contemplates various treatment procedures (para 0014) and therefore different treatment devices. The substitution of one known element for another would have yielded predictable results, namely a way of treating a lesion in a blood vessel. 
Regarding claim 5, Modified Courtney discloses wherein the expandable occluding element (224) (Fig. 18 of Tsugita) is self-expandable (col. 16 lines 47-49 of Tsugita).
Regarding claim 6, Modified Courtney discloses the delivery tube (225) (Fig. 18 of Tsugita) further comprises an angioplasty balloon (not shown in Fig. 18 of Tsugita), and the stent (223) surrounds the angioplasty balloon (col. 16 lines 51-54 of Tsugita).
	

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al. (US 20020016564) [hereinafter Courtney] in view of Tsugita et al. (US 5910154) [hereinafter Tsugita], and further in view of Guo et al. (US 20170007265) [hereinafter Guo].
Regarding claims 7 and 8, Modified Courtney discloses all of the limitations set forth above in claim 1, including the balloon guide catheter comprising the drug delivery lumen, the balloon positioned approximate the distal end, and the delivery tube positioned within the balloon guide catheter. However, Modified Courtney fails to disclose a coating thereon the delivery tube and the balloon and therein the drug delivery lumen to inhibit adherence with an intravascular lesion sealing agent.
Guo, in the same field of art, teaches a vaso-occlusive deliver system comprising a delivery catheter coated with a lubricious coating such as hydrophobic coating PTFE in order to reduce frictional forces between the catheter and the delivery tube and balloon (para. 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the drug delivery lumen, proximal inflatable balloon, and delivery tube in Modified Courtney to include the lubricous, hydrophobic, coating PTFE of Guo in order to reduce friction forces and inhibit adherence with the intravascular lesion sealing agent due to the coatings’ hydrophobic nature.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN DUBOSE/Examiner, Art Unit 3771               

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771